IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0551-10



                       WILLIAM THOMAS LEONARD, Appellant

                                                 v.

                                   THE STATE OF TEXAS

 ON APPELLANT’S MOTION FOR REHEARING AFTER WRITTEN OPINION
            FROM THE ELEVENTH COURT OF APPEALS
                     TARRANT COUNTY

       J OHNSON, J., filed a concurring opinion in which C OCHRAN, J., joined.

                           CONCURRING OPINION

       I join the opinion of the Court and note that there appear to be additional reasons for the

inadmissability of polygraph results in this case: the testifying therapist is not an expert on

polygraphs, and the polygraph results are hearsay as to the therapist. The expert who may base his

opinion on inadmissible evidence and explain to the judge the basis for that opinion is the

polygrapher, in this case an unknown person who did not testify. The therapist does not qualify as

a polygraph expert and therefore should not be allowed to base his opinion on polygraph evidence

that is not only inadmissible but hearsay as well.
                           2

Filed: November 21, 2012
Publish